Citation Nr: 0331396	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This appeal arises from a March 2002 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for 
hypertension secondary to type II diabetes mellitus.


REMAND

The veteran asserts that he was diagnosed with diabetes or 
"borderline diabetes" well before he was diagnosed with 
hypertension.  Therefore, he argues that his hypertension is 
secondary to his type II diabetes mellitus.  In a March 2003 
hearing before the Board of Veterans' Appeals, the veteran 
testified that he was told he was "borderline diabetic" 
some time in the late 1980s at the Poplar Bluff, Missouri 
VAMC and diagnosed with diabetes in the early 1990s at the 
Marion, Illinois VAMC.  However, evidence of such diagnoses 
do not appear in the claims file.

Under the provisions of the VCAA, VA has a duty to assist the 
veteran in the development of his claim, including assisting 
him with obtaining supporting medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Therefore, a determination has 
been made that additional development is necessary in the 
current appeal.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain all treatment 
records from the Poplar Bluff, Missouri 
VAMC and the Marion, Illinois VAMC from 
1985 through 1993.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




